     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 1 of 26 Page ID #:1




 1   POMERANTZ LLP
     Jennifer Pafiti (SBN 282790)
 2
     1100 Glendon Avenue, 15th Floor
 3   Los Angeles, California 90024
 4
     Telephone: (310) 405-7190
     Facsimile: (917) 463-1044
 5   jpafiti@pomlaw.com
 6
     Attorney for Plaintiff
 7
 8   [Additional Counsel on Signature Page]

 9                             UNITED STATES DISTRICT COURT
10                            CENTRAL DISTRICT OF CALIFORNIA
11
12   PETER CHAU, Individually and On            Case No.
     Behalf of All Others Similarly Situated,
13
14                               Plaintiff,     CLASS ACTION COMPLAINT
                                                FOR VIOLATIONS OF
15
                         v.                     FEDERAL SECURITIES LAWS
16
17   ALTERYX, INC., DEAN A.
                                                DEMAND FOR JURY TRIAL
     STOECKER, and KEVIN RUBIN,
18
19                               Defendants.
20
21
22
23
24
25
26
27
28

                                  CLASS ACTION COMPLAINT
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 2 of 26 Page ID #:2



 1         Plaintiff Peter Chau (“Plaintiff”), individually and on behalf of all others similarly
 2
     situated, by and through Plaintiff’s attorneys, alleges the following upon information and
 3
 4   belief, except as to those allegations concerning Plaintiff, which are alleged upon personal

 5   knowledge.    Plaintiff’s information and belief is based upon, among other things,
 6
     Plaintiff’s counsel’s investigation, which includes without limitation: (a) review and
 7
 8   analysis of regulatory filings made by Alteryx, Inc. (“Alteryx” or the “Company”) with
 9
     the United States (“U.S.”) Securities and Exchange Commission (“SEC”); (b) review and
10
11
     analysis of press releases and media reports issued by and disseminated by Alteryx; and

12   (c) review of other publicly available information concerning Alteryx.
13
                                  NATURE OF THE ACTION
14
15         1.     This is a class action on behalf of persons and entities that purchased or
16
     otherwise acquired Alteryx securities between May 6, 2020 and August 6, 2020, inclusive
17
     (the “Class Period”). Plaintiff pursues claims against the Defendants under the Securities
18
19   Exchange Act of 1934 (the “Exchange Act”).
20
           2.     Alteryx is a data analytics company that offers a subscription-based platform
21
22   for customers to access, prepare, and analyze data from a multitude of sources, then deploy
23   and share analytics at scale to make data-driven decisions.
24
           3.     On August 6, 2020, the Company announced in a press release its second
25
26   quarter 2020 financial results, and disappointing growth projections for the third quarter
27
     and full year 2020. Therein, Alteryx stated that, for the third quarter, it expected revenue
28

                                 CLASS ACTION COMPLAINT
                                            1
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 3 of 26 Page ID #:3



 1
     “to be in the range of $111.0 million to $115.0 million, an increase of 7% to 11% year-

 2   over-year.” Moreover, for fiscal year 2020, the Company expected revenue “to be in the
 3
     range of $460.0 million to $465.0 million, an increase of 10% to 11% year-over-year.”
 4
 5         4.     On this news, the Company’s share price fell $47.62 per share, or over 28%,
 6
     to close at $121.38 per share on August 7, 2020, thereby injuring investors. The stock
 7
     price continued to decline over the next trading session by $12.15 per share, or 10%, to
 8
 9   close at $109.23 per share on August 10, 2020, representing a cumulative decline of $59.77
10
     per share, or over 35%.
11
12         5.     Throughout the Class Period, Defendants made materially false and/or
13   misleading statements, as well as failed to disclose material adverse facts about the
14
     Company’s business, operations, and prospects.          Specifically, Defendants failed to
15
16   disclose to investors: (i) that the Company was unable to close large deals within the
17
     quarter and deals were pushed out to subsequent quarters or downsized; (ii) that, as a
18
19   result, Alteryx increasingly relied on adoption licenses to attract new customers; (iii) that,
20   as a result and because of the nature of adoption licenses, the Company’s revenue was
21
     reasonably likely to decline; and (iv) that, as a result of the foregoing, Defendants’ positive
22
23   statements about the Company’s business, operations, and prospects were materially
24
     misleading and/or lacked a reasonable basis.
25
26
27
28

                                  CLASS ACTION COMPLAINT
                                             2
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 4 of 26 Page ID #:4



 1
           6.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

 2   decline in the market value of the Company’s securities, Plaintiff and other Class members
 3
     have suffered significant losses and damages.
 4
 5                               JURISDICTION AND VENUE
 6
           7.     The claims asserted herein arise under Sections 10(b) and 20(a) of the
 7
     Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder
 8
 9   by the SEC (17 C.F.R. § 240.10b-5).
10
           8.     This Court has jurisdiction over the subject matter of this action pursuant to
11
12   28 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).
13         9.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and
14
     Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of
15
16   the alleged fraud or the effects of the fraud have occurred in this Judicial District. Many
17
     of the acts charged herein, including the dissemination of materially false and/or
18
19   misleading information, occurred in substantial part in this Judicial District. In addition,
20   the Company’s principal executive offices are located in this Judicial District.
21
           10.    In connection with the acts, transactions, and conduct alleged herein,
22
23   Defendants directly and indirectly used the means and instrumentalities of interstate
24
     commerce, including the U.S. mail, interstate telephone communications, and the facilities
25
26   of a national securities exchange.

27
28

                                 CLASS ACTION COMPLAINT
                                            3
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 5 of 26 Page ID #:5



 1
                                                PARTIES

 2         11.    Plaintiff, as set forth in the accompanying certification, incorporated by
 3
     reference herein, purchased Alteryx securities during the Class Period, and suffered
 4
 5   damages as a result of the federal securities law violations and false and/or misleading
 6
     statements and/or material omissions alleged herein.
 7
           12.    Defendant Alteryx is incorporated under the laws of Delaware with its
 8
 9   principal executive offices located in Irvine, California. Alteryx’s Class A common stock
10
     trades on the New York Stock Exchange (“NYSE”) under the symbol “AYX.”
11
12         13.    Defendant Dean A. Stoecker (“Stoecker”) was the Company’s Chief
13   Executive Officer at all relevant times.
14
           14.    Defendant Kevin Rubin (“Rubin”) was the Company’s Chief Financial
15
16   Officer at all relevant times.
17
           15.    Defendants Stoecker and Rubin (collectively, the “Individual Defendants”),
18
19   because of their positions with the Company, possessed the power and authority to control
20   the contents of the Company’s reports to the SEC, press releases and presentations to
21
     securities analysts, money and portfolio managers and institutional investors, i.e., the
22
23   market. The Individual Defendants were provided with copies of the Company’s reports
24
     and press releases alleged herein to be misleading prior to, or shortly after, their issuance
25
26   and had the ability and opportunity to prevent their issuance or cause them to be corrected.

27   Because of their positions and access to material non-public information available to them,
28

                                      CLASS ACTION COMPLAINT
                                                 4
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 6 of 26 Page ID #:6



 1
     the Individual Defendants knew that the adverse facts specified herein had not been

 2   disclosed to, and were being concealed from, the public, and that the positive
 3
     representations which were being made were then materially false and/or misleading. The
 4
 5   Individual Defendants are liable for the false statements pleaded herein.
 6
                                 SUBSTANTIVE ALLEGATIONS
 7
                                             Background
 8
 9         16.      Alteryx is a data analytics company that offers a subscription-based platform
10
     for customers to access, prepare, and analyze data from a multitude of sources, then deploy
11
12   and share analytics at scale to make data-driven decisions.
13       Materially False and Misleading Statements Issued During the Class Period
14
           17.      The Class Period begins on May 6, 2020, when Alteryx announced its first
15
16   quarter 2020 financial results in a press release that stated, in relevant part:
17
           “Alteryx delivered solid results and crossed over $400 million in annual
18         recurring revenue in the first quarter, despite an abrupt and significant
19         change in customer buying behavior late in the quarter,” said Dean
           Stoecker, CEO of Alteryx, Inc. “In these challenging times, we believe the
20         importance of data has never been greater, and we remain focused on and
21         committed to helping our customers leverage data to better navigate these
           circumstances.”
22
23         First Quarter 2020 Financial Highlights
24
                 • Revenue: Revenue for the first quarter of 2020 was $108.8 million, an
25                 increase of 43%, compared to revenue of $76.0 million in the first
26                 quarter of 2019.

27               • Gross Profit: GAAP gross profit for the first quarter of 2020 was $95.8
28                 million, or a GAAP gross margin of 88%, compared to GAAP gross

                                   CLASS ACTION COMPLAINT
                                              5
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 7 of 26 Page ID #:7



 1
                profit of $68.0 million, or a GAAP gross margin of 89%, in the first
                quarter of 2019. Non-GAAP gross profit for the first quarter of 2020
 2              was $99.4 million, or a non-GAAP gross margin of 91%, compared to
 3              non-GAAP gross profit of $68.8 million, or a non-GAAP gross margin
                of 90%, in the first quarter of 2019.
 4
 5           • Income (Loss) from Operations: GAAP loss from operations for the
               first quarter of 2020 was $(20.1) million, compared to GAAP loss from
 6
               operations of $(4.4) million for the first quarter of 2019. Non-GAAP
 7             loss from operations for the first quarter of 2020 was $(3.2) million,
               compared to non-GAAP income from operations of $1.4 million for the
 8
               first quarter of 2019.
 9
10           • Net Income (Loss): GAAP net loss attributable to common
               stockholders for the first quarter of 2020 was $(15.5) million, compared
11             to GAAP net income of $5.9 million for the first quarter of 2019. GAAP
12             net loss per diluted share for the first quarter of 2020 was $(0.24), based
               on 65.6 million GAAP weighted-average diluted shares outstanding,
13             compared to GAAP net income per diluted share of $0.09, based on
14             67.5 million GAAP weighted-average diluted shares outstanding for
               the first quarter of 2019.
15
16                                             ***
17
          Financial Outlook
18
19           • As of May 6, 2020, we are providing guidance for the second quarter
               of 2020 as described below. Given uncertainties related to the ongoing
20             novel coronavirus and coronavirus disease, or COVID-19 pandemic,
21             and rapidly changing global economic environment, we are
               withdrawing our previously issued full-year 2020 guidance provided on
22
               February 13, 2020.
23
             • Second Quarter 2020 Guidance:
24
25              • Revenue is expected to be in the range of $91.0 million to $95.0
26                million, an increase of 10% to 15% year-over-year.

27              • Non-GAAP loss from operations is expected to be in the range of
28                $(9.0) million to $(13.0) million.

                                CLASS ACTION COMPLAINT
                                           6
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 8 of 26 Page ID #:8



 1
                  • Non-GAAP net loss per share is expected to be in the range of
                    $(0.12) to $(0.18) based on approximately 67.0 million non-GAAP
 2                  weighted-average diluted shares outstanding.
 3
     (Emphasis added.)
 4
 5         18.    On May 7, 2020, Alteryx filed its quarterly report on Form 10-Q with the
 6
     SEC for the period ended March 31, 2020, affirming the previously reported financial
 7
     results. Therein, the Company stated, in relevant part:
 8
 9         If we are unable to attract new customers, expand sales to existing
10         customers, both domestically and internationally, and maintain the
           subscription amount and subscription term to renewing customers, our
11         revenue growth could be slower than we expect and our business may be
12         harmed.
13         Our future revenue growth depends in part upon increasing our customer base.
14         Our ability to achieve significant growth in revenue in the future will depend,
           in large part, upon the effectiveness of our marketing efforts, both
15
           domestically and internationally, and our ability to attract new customers. In
16         particular, we are dependent upon lead generation strategies to drive our sales
17
           and revenue. If these marketing strategies fail to continue to generate
           sufficient sales opportunities necessary to increase our revenue and to the
18         extent that we are unable to successfully attract and expand our customer base,
19         we will not realize the intended benefits of these marketing strategies and our
           ability to grow our revenue may be adversely affected.
20
21         Demand for our platform by new customers may also be affected by a number
           of factors, many of which are beyond our control, such as continued market
22
           acceptance of our platform for existing and new use cases, the timing of
23         development and new releases of our software, technological change, growth
           or contraction in our addressable market, and accessibility across operating
24
           systems . . . .
25
26         Our customers generally enter into license agreements with one to three year
           subscription terms and generally have no obligation or contractual right to
27         renew their subscriptions after the expiration of their initial subscription
28         period. New customers may enter into license agreements for lower

                                 CLASS ACTION COMPLAINT
                                            7
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 9 of 26 Page ID #:9



 1
           subscription amounts or for shorter subscription terms than we anticipate,
           which reduces our ability to forecast revenue growth accurately. Moreover,
 2         our customers may not renew their subscriptions and those customers that
 3         do renew their subscriptions may renew for lower subscription amounts or
           for shorter subscription terms. Customer renewal rates may decline or
 4         fluctuate as a result of a number of factors, including the breadth of early
 5         deployment, reductions in our customers’ spending levels, our pricing or
           pricing structure, the pricing or capabilities of products or services offered by
 6
           our competitors, our customers’ satisfaction or dissatisfaction with our
 7         platform, or the effects of economic conditions, including as a result of the
           COVID-19 pandemic. If our customers do not renew their agreements with
 8
           us, or renew on terms less favorable to us, our revenue may decline.
 9
10   (Emphasis added.) Plainly, the foregoing risk warning was a generic, catch-all provision

11   that was not tailored to Alteryx’s actual known risks regarding the Company’s inability to
12
     close large deals within the quarter, deals being pushed out to subsequent quarters or
13
14   downsized, Alteryx’s increased reliance on adoption licenses to attract new customers, or
15
     the foreseeable negative impact of this strategy on the Company’s revenue.
16
17
           19.    The above statements identified in ¶¶ 17-18 were materially false and/or

18   misleading, and failed to disclose material adverse facts about the Company’s business,
19
     operations, and prospects. Specifically, Defendants failed to disclose to investors: (i) that
20
21   the Company was unable to close large deals within the quarter and deals were pushed out
22
     to subsequent quarters or downsized; (ii) that, as a result, Alteryx increasingly relied on
23
     adoption licenses to attract new customers; (iii) that, as a result and because of the nature
24
25   of adoption licenses, the Company’s revenue was reasonably likely to decline; and (iv)
26
     that, as a result of the foregoing, Defendants’ positive statements about the Company’s
27
28

                                  CLASS ACTION COMPLAINT
                                             8
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 10 of 26 Page ID #:10



 1
     business, operations, and prospects were materially misleading and/or lacked a reasonable

 2   basis.
 3
                                           The Truth Emerges
 4
 5            20.      On August 6, 2020, after the market closed, Alteryx announced its second
 6
     quarter 2020 financial results, and stated that the Company expected only 10% to 11%
 7
     revenue growth for the full year, and 7% to 11% revenue growth for the third quarter of
 8
 9   2020 (as compared to the same period in 2019). Specifically, Alteryx stated in a press
10
     release, in relevant part:
11
12            Second Quarter 2020 and Recent Business Highlights
13
                     Ended the second quarter of 2020 with 6,714 customers, a 27%
14                    increase from the second quarter of 2019. Added 271 net new
                      customers in the second quarter of 2020.
15
16                   Achieved a dollar-based net expansion rate (annual contract value
17                    based) of 126% for the second quarter of 2020.
18                   Ended the quarter with over $430.0 million in annual recurring revenue
19                    (ARR), an increase of over 40% year-over-year.
20
                                                   ***
21
22
              Financial Outlook

23            As of August 6, 2020, we are providing guidance for the third quarter of 2020
24            and full year 2020 based on current market conditions and expectations. We
              emphasize that the guidance is subject to various important cautionary factors
25            referenced in the section entitled “Forward-Looking Statements” below,
26            including risks and uncertainties associated with the COVID-19 pandemic. In
              addition, we also note that many of our customers are now operating under
27
              very challenging circumstances, especially those in industries highly impacted
28            by the COVID-19 pandemic, and may re-evaluate their spend. The guidance

                                      CLASS ACTION COMPLAINT
                                                 9
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 11 of 26 Page ID #:11



 1
           we are providing today factors in the expected impacts of the COVID-19
           pandemic based on information available to us today. Our guidance is also
 2         based on the assumption that significant headwinds will generally continue in
 3         the third and fourth quarters of 2020 and there will be uncertainty around new
           business and renewal timing or billings terms, particularly with customers in
 4         these highly impacted industries. Significant variation from these assumptions
 5         could cause us to modify our guidance higher or lower.
 6
                 • Third Quarter 2020 Guidance:
 7
                   • Revenue is expected to be in the range of $111.0 million to $115.0
 8
                     million, an increase of 7% to 11% year-over-year.
 9
10                 • Non-GAAP income from operations is expected to be in the range
                     of $8.0 million to $12.0 million.
11
12                 • Non-GAAP net income per share is expected to be in the range of
                     $0.09 to $0.14 based on approximately 71.0 million non-GAAP
13                   weighted-average diluted shares outstanding.
14
                 • Full Year 2020 Guidance:
15
16                 • Revenue is expected to be in the range of $460.0 million to $465.0
17
                     million, an increase of 10% to 11% year-over-year.

18                 • Annual recurring revenue is expected to be approximately $500.0
19                   million as of December 31, 2020, an increase of over 30% year-
                     over-year.
20
21         21.     On this news, the Company’s share price fell $47.62 per share, or over 28%,
22
     to close at $121.38 per share on August 7, 2020, thereby injuring investors. The stock
23
     price continued to decline over the next trading session by $12.15 per share, or 10%, to
24
25   close at $109.23 per share on August 10, 2020, representing a cumulative decline of $59.77
26
     per share, or over 35%.
27
28

                                 CLASS ACTION COMPLAINT
                                            10
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 12 of 26 Page ID #:12



 1
                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

 2         22.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
 3
     Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that
 4
 5   purchased or otherwise acquired Alteryx securities during the Class Period, and who were
 6
     damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers and
 7
     directors of the Company, at all relevant times, members of their immediate families and
 8
 9   their legal representatives, heirs, successors, or assigns, and any entity in which
10
     Defendants have or had a controlling interest.
11
12         23.    The members of the Class are so numerous that joinder of all members is
13   impracticable. Throughout the Class Period, Alteryx’s Class A common shares actively
14
     traded on the NYSE. While the exact number of Class members is unknown to Plaintiff
15
16   at this time and can only be ascertained through appropriate discovery, Plaintiff believes
17
     that there are at least hundreds or thousands of members in the proposed Class. Millions
18
19   of Alteryx Class A common stock were traded publicly during the Class Period on the
20   NYSE. Record owners and other members of the Class may be identified from records
21
     maintained by Alteryx or its transfer agent and may be notified of the pendency of this
22
23   action by mail, using the form of notice similar to that customarily used in securities class
24
     actions.
25
26
27
28

                                  CLASS ACTION COMPLAINT
                                             11
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 13 of 26 Page ID #:13



 1
            24.    Plaintiff’s claims are typical of the claims of the members of the Class as all

 2   members of the Class are similarly affected by Defendants’ wrongful conduct in violation
 3
     of federal law that is complained of herein.
 4
 5          25.    Plaintiff will fairly and adequately protect the interests of the members of the
 6
     Class and has retained counsel competent and experienced in class and securities
 7
     litigation.
 8
 9          26.    Common questions of law and fact exist as to all members of the Class and
10
     predominate over any questions solely affecting individual members of the Class. Among
11
12   the questions of law and fact common to the Class are:
13                 (a)    whether the federal securities laws were violated by Defendants’ acts
14
     as alleged herein;
15
16                 (b)    whether statements made by Defendants to the investing public during
17
     the Class Period omitted and/or misrepresented material facts about the business,
18
19   operations, and prospects of Alteryx; and
20                 (c)    to what extent the members of the Class have sustained damages and
21
     the proper measure of damages.
22
23          27.    A class action is superior to all other available methods for the fair and
24
     efficient adjudication of this controversy since joinder of all members is impracticable.
25
26   Furthermore, as the damages suffered by individual Class members may be relatively

27   small, the expense and burden of individual litigation makes it impossible for members of
28

                                   CLASS ACTION COMPLAINT
                                              12
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 14 of 26 Page ID #:14



 1
     the Class to individually redress the wrongs done to them. There will be no difficulty in

 2   the management of this action as a class action.
 3
                               UNDISCLOSED ADVERSE FACTS
 4
 5
           28.    The market for Alteryx’s securities was open, well-developed and efficient

 6   at all relevant times. As a result of these materially false and/or misleading statements,
 7
     and/or failures to disclose, Alteryx’s securities traded at artificially inflated prices during
 8
 9   the Class Period. Plaintiff and other members of the Class purchased or otherwise
10
     acquired Alteryx’s securities relying upon the integrity of the market price of the
11
     Company’s securities and market information relating to Alteryx, and have been damaged
12
13   thereby.
14
           29.    During the Class Period, Defendants materially misled the investing public,
15
16   thereby inflating the price of Alteryx’s securities, by publicly issuing false and/or
17   misleading statements and/or omitting to disclose material facts necessary to make
18
     Defendants’ statements, as set forth herein, not false and/or misleading. The statements
19
20   and omissions were materially false and/or misleading because they failed to disclose
21
     material adverse information and/or misrepresented the truth about Alteryx’s business,
22
23   operations, and prospects as alleged herein.
24         30.    At all relevant times, the material misrepresentations and omissions
25
     particularized in this Complaint directly or proximately caused or were a substantial
26
27   contributing cause of the damages sustained by Plaintiff and other members of the Class.
28
     As described herein, during the Class Period, Defendants made or caused to be made a
                                  CLASS ACTION COMPLAINT
                                             13
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 15 of 26 Page ID #:15



 1
     series of materially false and/or misleading statements about Alteryx’s financial well-

 2   being and prospects. These material misstatements and/or omissions had the cause and
 3
     effect of creating in the market an unrealistically positive assessment of the Company and
 4
 5   its financial well-being and prospects, thus causing the Company’s securities to be
 6
     overvalued and artificially inflated at all relevant times. Defendants’ materially false
 7
     and/or misleading statements during the Class Period resulted in Plaintiff and other
 8
 9   members of the Class purchasing the Company’s securities at artificially inflated prices,
10
     thus causing the damages complained of herein when the truth was revealed.
11
12                                     LOSS CAUSATION
13         31.    Defendants’ wrongful conduct, as alleged herein, directly and proximately
14
     caused the economic loss suffered by Plaintiff and the Class.
15
16         32.    During the Class Period, Plaintiff and the Class purchased Alteryx’s
17
     securities at artificially inflated prices and were damaged thereby. The price of the
18
19   Company’s securities significantly declined when the misrepresentations made to the
20   market, and/or the information alleged herein to have been concealed from the market,
21
     and/or the effects thereof, were revealed, causing investors’ losses.
22
23                                SCIENTER ALLEGATIONS
24
           33.    As alleged herein, Defendants acted with scienter since Defendants knew that
25
26   the public documents and statements issued or disseminated in the name of the Company

27   were materially false and/or misleading; knew that such statements or documents would
28

                                  CLASS ACTION COMPLAINT
                                             14
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 16 of 26 Page ID #:16



 1
     be issued or disseminated to the investing public; and knowingly and substantially

 2   participated or acquiesced in the issuance or dissemination of such statements or
 3
     documents as primary violations of the federal securities laws. As set forth elsewhere
 4
 5   herein in detail, the Individual Defendants, by virtue of their receipt of information
 6
     reflecting the true facts regarding Alteryx, their control over, and/or receipt and/or
 7
     modification of Alteryx’s allegedly materially misleading misstatements and/or their
 8
 9   associations with the Company which made them privy to confidential proprietary
10
     information concerning Alteryx, participated in the fraudulent scheme alleged herein.
11
12                 APPLICABILITY OF PRESUMPTION OF RELIANCE
                       (FRAUD-ON-THE-MARKET DOCTRINE)
13
14         34.    The market for Alteryx’s securities was open, well-developed and efficient
15
     at all relevant times. As a result of the materially false and/or misleading statements and/or
16
17
     failures to disclose, Alteryx’s securities traded at artificially inflated prices during the

18   Class Period. On July 9, 2020, the Company’s share price closed at a Class Period high
19
     of $181.98 per share. Plaintiff and other members of the Class purchased or otherwise
20
21   acquired the Company’s securities relying upon the integrity of the market price of
22
     Alteryx’s securities and market information relating to Alteryx, and have been damaged
23
     thereby.
24
25         35.    During the Class Period, the artificial inflation of Alteryx’s shares was caused
26
     by the material misrepresentations and/or omissions particularized in this Complaint
27
28   causing the damages sustained by Plaintiff and other members of the Class. As described

                                  CLASS ACTION COMPLAINT
                                             15
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 17 of 26 Page ID #:17



 1
     herein, during the Class Period, Defendants made or caused to be made a series of

 2   materially false and/or misleading statements about Alteryx’s business, prospects, and
 3
     operations. These material misstatements and/or omissions created an unrealistically
 4
 5   positive assessment of Alteryx and its business, operations, and prospects, thus causing
 6
     the price of the Company’s securities to be artificially inflated at all relevant times, and
 7
     when disclosed, negatively affected the value of the Company’s shares. Defendants’
 8
 9   materially false and/or misleading statements during the Class Period resulted in Plaintiff
10
     and other members of the Class purchasing the Company’s securities at such artificially
11
12   inflated prices, and each of them has been damaged as a result.
13         36.    At all relevant times, the market for Alteryx’s securities was an efficient
14
     market for the following reasons, among others:
15
16                (a)   Alteryx shares met the requirements for listing, and were listed and
17
     actively traded on the NYSE, a highly efficient and automated market;
18
19                (b)   As a regulated issuer, Alteryx filed periodic public reports with the
20   SEC and/or the NYSE;
21
                  (c)   Alteryx regularly communicated with public investors via established
22
23   market communication mechanisms, including through regular dissemination of press
24
     releases on the national circuits of major newswire services and through other wide-
25
26   ranging public disclosures, such as communications with the financial press and other

27   similar reporting services; and/or
28

                                 CLASS ACTION COMPLAINT
                                            16
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 18 of 26 Page ID #:18



 1
                  (d)    Alteryx was followed by securities analysts employed by brokerage

 2   firms who wrote reports about the Company, and these reports were distributed to the sales
 3
     force and certain customers of their respective brokerage firms. Each of these reports was
 4
 5   publicly available and entered the public marketplace.
 6
           37.    As a result of the foregoing, the market for Alteryx’s securities promptly
 7
     digested current information regarding Alteryx from all publicly available sources and
 8
 9   reflected such information in Alteryx’s share price. Under these circumstances, all
10
     purchasers of Alteryx’s securities during the Class Period suffered similar injury through
11
12   their purchase of Alteryx’s securities at artificially inflated prices and a presumption of
13   reliance applies.
14
           38.    A Class-wide presumption of reliance is also appropriate in this action under
15
16   the Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S.
17
     128 (1972), because the Class’s claims are, in large part, grounded on Defendants’ material
18
19   misstatements and/or omissions. Because this action involves Defendants’ failure to
20   disclose material adverse information regarding the Company’s business operations and
21
     financial prospects—information that Defendants were obligated to disclose—positive
22
23   proof of reliance is not a prerequisite to recovery. All that is necessary is that the facts
24
     withheld be material in the sense that a reasonable investor might have considered them
25
26   important in making investment decisions. Given the importance of the Class Period

27   material misstatements and omissions set forth above, that requirement is satisfied here.
28

                                 CLASS ACTION COMPLAINT
                                            17
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 19 of 26 Page ID #:19



 1
                                       NO SAFE HARBOR

 2          39.    The statutory safe harbor provided for forward-looking statements under
 3
     certain circumstances does not apply to any of the allegedly false statements pleaded in
 4
 5   this Complaint. The statements alleged to be false and misleading herein all relate to then-
 6
     existing facts and conditions. In addition, to the extent certain of the statements alleged
 7
     to be false may be characterized as forward looking, they were not identified as “forward-
 8
 9   looking statements” when made and there were no meaningful cautionary statements
10
     identifying important factors that could cause actual results to differ materially from those
11
12   in the purportedly forward-looking statements. In the alternative, to the extent that the
13   statutory safe harbor is determined to apply to any forward-looking statements pleaded
14
     herein, Defendants are liable for those false forward-looking statements because at the
15
16   time each of those forward-looking statements was made, the speaker had actual
17
     knowledge that the forward-looking statement was materially false or misleading, and/or
18
19   the forward-looking statement was authorized or approved by an executive officer of
20   Alteryx who knew that the statement was false when made.
21
                                             COUNT I
22
23       (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
                              Thereunder Against All Defendants)
24
25          40.    Plaintiff repeats and re-alleges each and every allegation contained above as
26
     if fully set forth herein.
27
28

                                  CLASS ACTION COMPLAINT
                                             18
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 20 of 26 Page ID #:20



 1
           41.    During the Class Period, Defendants carried out a plan, scheme and course

 2   of conduct which was intended to and, throughout the Class Period, did: (i) deceive the
 3
     investing public, including Plaintiff and other Class members, as alleged herein; and (ii)
 4
 5   cause Plaintiff and other members of the Class to purchase Alteryx’s securities at
 6
     artificially inflated prices. In furtherance of this unlawful scheme, plan and course of
 7
     conduct, Defendants, and each defendant, took the actions set forth herein.
 8
 9         42.    Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made
10
     untrue statements of material fact and/or omitted to state material facts necessary to make
11
12   the statements not misleading; and (iii) engaged in acts, practices, and a course of business
13   which operated as a fraud and deceit upon the purchasers of the Company’s securities in
14
     an effort to maintain artificially high market prices for Alteryx’s securities in violation of
15
16   Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.                  All
17
     Defendants are sued either as primary participants in the wrongful and illegal conduct
18
19   charged herein or as controlling persons as alleged below.
20         43.    Defendants, individually and in concert, directly and indirectly, by the use,
21
     means or instrumentalities of interstate commerce and/or of the mails, engaged and
22
23   participated in a continuous course of conduct to conceal adverse material information
24
     about Alteryx’s financial well-being and prospects, as specified herein.
25
26         44.    Defendants employed devices, schemes and artifices to defraud, while in

27   possession of material adverse non-public information and engaged in acts, practices, and
28

                                  CLASS ACTION COMPLAINT
                                             19
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 21 of 26 Page ID #:21



 1
     a course of conduct as alleged herein in an effort to assure investors of Alteryx’s value and

 2   performance and continued substantial growth, which included the making of, or the
 3
     participation in the making of, untrue statements of material facts and/or omitting to state
 4
 5   material facts necessary in order to make the statements made about Alteryx and its
 6
     business operations and future prospects in light of the circumstances under which they
 7
     were made, not misleading, as set forth more particularly herein, and engaged in
 8
 9   transactions, practices and a course of business which operated as a fraud and deceit upon
10
     the purchasers of the Company’s securities during the Class Period.
11
12         45.    Each of the Individual Defendants’ primary liability and controlling person
13   liability arises from the following facts: (i) the Individual Defendants were high-level
14
     executives and/or directors at the Company during the Class Period and members of the
15
16   Company’s management team or had control thereof; (ii) each of these defendants, by
17
     virtue of their responsibilities and activities as a senior officer and/or director of the
18
19   Company, was privy to and participated in the creation, development and reporting of the
20   Company’s internal budgets, plans, projections and/or reports; (iii) each of these
21
     defendants enjoyed significant personal contact and familiarity with the other defendants
22
23   and was advised of, and had access to, other members of the Company’s management
24
     team, internal reports and other data and information about the Company’s finances,
25
26   operations, and sales at all relevant times; and (iv) each of these defendants was aware of

27
28

                                  CLASS ACTION COMPLAINT
                                             20
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 22 of 26 Page ID #:22



 1
     the Company’s dissemination of information to the investing public which they knew

 2   and/or recklessly disregarded was materially false and misleading.
 3
             46.   Defendants had actual knowledge of the misrepresentations and/or omissions
 4
 5   of material facts set forth herein, or acted with reckless disregard for the truth in that they
 6
     failed to ascertain and to disclose such facts, even though such facts were available to
 7
     them.     Such defendants’ material misrepresentations and/or omissions were done
 8
 9   knowingly or recklessly and for the purpose and effect of concealing Alteryx’s financial
10
     well-being and prospects from the investing public and supporting the artificially inflated
11
12   price of its securities.      As demonstrated by Defendants’ overstatements and/or
13   misstatements of the Company’s business, operations, financial well-being, and prospects
14
     throughout the Class Period, Defendants, if they did not have actual knowledge of the
15
16   misrepresentations and/or omissions alleged, were reckless in failing to obtain such
17
     knowledge by deliberately refraining from taking those steps necessary to discover
18
19   whether those statements were false or misleading.
20           47.   As a result of the dissemination of the materially false and/or misleading
21
     information and/or failure to disclose material facts, as set forth above, the market price
22
23   of Alteryx’s securities was artificially inflated during the Class Period. In ignorance of
24
     the fact that market prices of the Company’s securities were artificially inflated, and
25
26   relying directly or indirectly on the false and misleading statements made by Defendants,

27   or upon the integrity of the market in which the securities trade, and/or in the absence of
28

                                  CLASS ACTION COMPLAINT
                                             21
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 23 of 26 Page ID #:23



 1
     material adverse information that was known to or recklessly disregarded by Defendants,

 2   but not disclosed in public statements by Defendants during the Class Period, Plaintiff and
 3
     the other members of the Class acquired Alteryx’s securities during the Class Period at
 4
 5   artificially high prices and were damaged thereby.
 6
            48.    At the time of said misrepresentations and/or omissions, Plaintiff and other
 7
     members of the Class were ignorant of their falsity and believed them to be true. Had
 8
 9   Plaintiff and the other members of the Class and the marketplace known the truth regarding
10
     the problems that Alteryx was experiencing, which were not disclosed by Defendants,
11
12   Plaintiff and other members of the Class would not have purchased or otherwise acquired
13   their Alteryx securities, or, if they had acquired such securities during the Class Period,
14
     they would not have done so at the artificially inflated prices which they paid.
15
16          49.    By virtue of the foregoing, Defendants violated Section 10(b) of the
17
     Exchange Act and Rule 10b-5 promulgated thereunder.
18
19          50.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff
20   and the other members of the Class suffered damages in connection with their respective
21
     purchases and sales of the Company’s securities during the Class Period.
22
23                                           COUNT II
24
      (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)
25
26          51.    Plaintiff repeats and re-alleges each and every allegation contained above as

27   if fully set forth herein.
28

                                  CLASS ACTION COMPLAINT
                                             22
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 24 of 26 Page ID #:24



 1
           52.    The Individual Defendants acted as controlling persons of Alteryx within the

 2   meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-
 3
     level positions and their ownership and contractual rights, participation in, and/or
 4
 5   awareness of the Company’s operations and intimate knowledge of the false financial
 6
     statements filed by the Company with the SEC and disseminated to the investing public,
 7
     the Individual Defendants had the power to influence and control and did influence and
 8
 9   control, directly or indirectly, the decision-making of the Company, including the content
10
     and dissemination of the various statements which Plaintiff contends are false and
11
12   misleading. The Individual Defendants were provided with or had unlimited access to
13   copies of the Company’s reports, press releases, public filings, and other statements
14
     alleged by Plaintiff to be misleading prior to and/or shortly after these statements were
15
16   issued and had the ability to prevent the issuance of the statements or cause the statements
17
     to be corrected.
18
19         53.    In particular, the Individual Defendants had direct and supervisory
20   involvement in the day-to-day operations of the Company and, therefore, had the power
21
     to control or influence the particular transactions giving rise to the securities violations as
22
23   alleged herein, and exercised the same.
24
           54.    As set forth above, Alteryx and the Individual Defendants each violated
25
26   Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder by their acts

27   and omissions as alleged in this Complaint. By virtue of their positions as controlling
28

                                  CLASS ACTION COMPLAINT
                                             23
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 25 of 26 Page ID #:25



 1
     persons, the Individual Defendants are liable pursuant to Section 20(a) of the Exchange

 2   Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and other
 3
     members of the Class suffered damages in connection with their purchases of the
 4
 5   Company’s securities during the Class Period.
 6
                                     PRAYER FOR RELIEF
 7
           WHEREFORE, Plaintiff prays for relief and judgment, as follows:
 8
 9         A.     Determining that this action is a proper class action under Rule 23 of the
10
     Federal Rules of Civil Procedure;
11
12         B.     Awarding compensatory damages in favor of Plaintiff and the other Class
13   members against all defendants, jointly and severally, for all damages sustained as a result
14
     of Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;
15
16         C.     Awarding Plaintiff and the Class their reasonable costs and expenses incurred
17
     in this action, including counsel fees and expert fees; and
18
19         D.     Such other and further relief as the Court may deem just and proper.
20                                 JURY TRIAL DEMANDED
21
           Plaintiff hereby demands a trial by jury.
22
23   Dated: September 30, 2020                     Respectfully submitted,
24
25                                                 POMERANTZ LLP
26                                                 /s/ Jennifer Pafiti
27
                                                   Jennifer Pafiti (SBN 282790)
                                                   1100 Glendon Avenue, 15th Floor
28                                                 Los Angeles, California 90024

                                  CLASS ACTION COMPLAINT
                                             24
     Case 8:20-cv-01886-JVS-AS Document 1 Filed 09/30/20 Page 26 of 26 Page ID #:26



 1
                                              Telephone: (310) 405-7190
                                              Facsimile: (917) 463-1044
 2                                            jpafiti@pomlaw.com
 3
                                              BRONSTEIN, GEWIRTZ &
 4                                            GROSSMAN, LLC
 5                                            Peretz Bronstein
                                              60 East 42nd Street, Suite 4600
 6
                                              New York, New York 10165
 7                                            Telephone: (212) 697-6484
                                              Facsimile: (212) 697-7296
 8
                                              peretz@bgandg.com
 9
10                                            Attorneys for Plaintiff

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                               CLASS ACTION COMPLAINT
                                          25
